DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12 July 2021 is acknowledged. Claims 17251, 24-26, and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The Examiner notes that no information disclosure statement has been filed in this application.  Applicant is reminded that in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-12, 15, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hnat (US Patent Application Publication 2019/0046438).
	Hnat disclose formulations comprising at least one active agent and a skin penetration enhancer (abstract). The active agents taught by Hnat include cannabindiol and cannabinoids (paragraph [15]; formulations 3E and 4H; & claim 4). This agent is present in from 0.001 to 40 wt% of the formulation, and specific amounts include 0.4 wt% and 2.0 wt% (id. and Table 1). The skin penetration enhancer can be squalane (paragraph [94]; formulations 4A, 4B, 4D, and 4E; & claim 9). And this enhancer can be present in from 2.0 to 20 wt% of the formulation and specific amounts taught include 4.0, 6.0, 7.0, and 10.0 wt% (id. and paragraph [96]).
Thus, Hnat discloses formulations comprising the individual elements of the instantly recited combination (squalane and a cannabinoid) and together these would provide a composition as instantly claimed.  However, Hnat is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious to one of ordinary skill in the art at the time of filing, however, to make the combination since each component is taught as being useful in making the formulations of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal prima facie obvious in view of Hnat.
Instant claims 5-8 further limit the amounts of the ingredients. The ranges taught do not read upon these ranges, but they do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05. Also, some of the specific amounts present in the examples read upon some the ranges too, and thus alternatively the amounts suggested by Hnat read upon the instantly recited ranges.
	Instant claims 9 and 37 further limit the cannabinoid, and the cannabindiol taught by Hnat reads upon the limitation instantly recited.
	Instant claims 11, 15, and 38 further recites that the formulation is a cosmetic. The formulations taught by Hnat are delivered to the skin (paragraph [3]) and contain the same ingredients instantly recited, and thus have the same usability as instantly recited.
	Instant claim 12 recites the further inclusion of additional ingredients, and oils are suggested by Hnat (abstract & claim 5).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hnat (US Patent Application Publication 2019/0046438) as applied to claim 1 above, and further in view of Neossance (H&PC Today, 2015, 10(1) pages 12-13).

Hnat discloses all of the limitations recited by instant claims 2 and 13 except for the inclusion of hemisqualane. Moisturizers and humectants are taught as useful for inclusion in the formulation (paragraph [77], but Hnat does not suggest the specific one instantly recited.	
Neossance discloses hemisqualane, which provides for an elegant and light non-greasy and non-tacky texture on skin (page 12, fourth paragraph). Further, hemisqualane acts as an emollient (page 12, third paragraph).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included hemisqualane in the formulation taught by Hnat. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Additionally, hemisqualane would provide for the benefits taught by Neossance.

Claims 10, 16, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hnat (US Patent Application Publication 2019/0046438) as applied to claim 1 above, and further in view of Changoer et al. (US Patent Application Publication 2016/0235661).
	Hnat discloses most of the features recited by instant claims 10, 16, and 23. And while cannabinoids are taught as included in the formulations, the specific cannabinoid of cannabigerol is not suggested.
	Changoer et al. discloses formulations comprising cannabigerol which are applied to the skin (abstract). This cannabinoid is not psychoactive yet has numerous therapeutic properties (paragraphs [7-8]). 
Changoer et al. does not teach all of the features instantly recited, as the inclusion of squalane is not taught.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hnat (US Patent Application Publication 2019/0046438) and Neossance (H&PC Today, 2015, 10(1) pages 12-13) as applied to claim 2 above, and further in view of Changoer et al. (US Patent Application Publication 2016/0235661).
Hnat and Neossance teach all of the limitations recited by the instant claims except for the relative amounts of the squalane and the hemisqualane. While both ingredients are taught, Hnat only teaches the amount to use for the squalane, and does not teach the amount of moisturizer or humectant to use.
Changoer et al. discloses formulations comprising cannabigerol which are applied to the skin (abstract). Changoer et al. further discloses the inclusion of humectants and moisturizers in the formulation (paragraph [57]), and the amount of such ingredients to is from 0.01 wt% to 30 wt% (paragraph [58]).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used hemisqualane in the amount taught by Changoer et al., as such an amount is known to be useful for such a type of ingredient. And the amounts taught by Hnat and Changoer et al. for each ingredient would result in relative amounts which overlap the instantly recited ranges. And in cases involving overlapping ranges, where the instantly claimed ranges prima facie case of obviousness exists.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.